In a medical malpractice action, the parties appeal and cross-appeal from (1) an order of the Supreme Court, Nassau County (Wager, J.), dated October 29, 1984, which granted the defendants’ motion to set aside a jury verdict in the principal amount of $2,700,000 and ordered a new trial on the issue of damages, unless, within 20 days from the date of the order, the parties stipulated to reduce the verdict as to damages to the principal amount of $405,000, and (2) an order of the same court, dated March 8, 1985, which, upon granting the plaintiffs motion for reargument, corrected the clerk’s minutes and otherwise adhered to its original determination.
Appeal and cross appeal from the order dated October 29, *7071984, dismissed, without costs or disbursements. That order was superseded by the order dated March 8, 1985, made upon reargument.
Order dated March 8, 1985, modified, on the facts and as an exercise of discretion, so as to provide that the new trial on the issue of damages only shall proceed as directed by the Supreme Court, Nassau County, unless within 20 days after service upon the plaintiff of a copy of the order to be made hereon, with notice of entry, the plaintiff shall serve and file in the office of the clerk of the Supreme Court, Nassau County, a written stipulation consenting to reduce the verdict as to damages to the principal sum of $755,000 rather than $405,000, and order dated October 29, 1984, amended accordingly. As so modified, order dated March 8, 1985, affirmed, without costs or disbursements.
We find that the reduction of the award of damages was unwarranted to the extent indicated herein. Lazer, J. P., Bracken, Kooper and Spatt, JJ., concur.